Title: From George Washington to Edmund Randolph, 28 September 1789
From: Washington, George
To: Randolph, Edmund


          
            Dear Sir,
            New York Septr 28th 1789.
          
          Impressed with a conviction that the due administration of justice is the firmest pillar of good government, I have considered

the first arrangement of the judicial department as essential to the happiness of our country and to the stability of its’ political system—hence the selection of the fittest characters to expound the laws, and dispense justice, has been an invariable object of my anxious concern.
          I mean not to flatter when I say that considerations like these have ruled in the nomination of the Attorney-General of the United States &, that my private wishes wd be highly gratified by yr accepte of the Office—I regarded the office as requiring those talents to conduct its’ important duties, and that disposition to sacrifice to the public good, which I believe you to possess and entertain—in both instances, I doubt not, the event will justify the conclusion—the appointment, I hope, will be accepted, and its’ functions, I am assured, will be well performed.
          Notwithstanding the prevailing disposition to frugality, the salary of this office appears to have been fixed, at what it is, from a belief that the station would confer pre-eminence on its’ Possessor, and procure for him a decided preference of Professional employment.
          As soon as the Acts, which are necessary accompaniments of the appointment can be got ready you will receive official notice of the latter—this letter is only to be considered as an early communication of my sentiments on this occasion and as a testimony of the sincere regd and esteem with which I am &ca.
        